
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1617
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 26, 2009
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend the Homeland Security Act of 2002
		  to provide for a privacy official within each component of the Department of
		  Homeland Security, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Homeland Security
			 Component Privacy Officer Act of 2009.
		2.Establishment of
			 privacy official within each component of Department of Homeland
			 Security
			(a)In
			 generalSubtitle C of title II of the Homeland Security Act of
			 2002 (6 U.S.C. 141 et
			 seq.) is amended by inserting after section 222 the following
			 new section:
				
					222A.Privacy
				officials
						(a)Designation
							(1)In
				generalFor each component of
				the Department under paragraph (2), the Secretary shall, in consultation with
				the head of the component, designate a full-time privacy official, who shall
				report directly to the senior official appointed under section 222. Each such
				component privacy official shall have primary responsibility for its component
				in implementing the privacy policy for the Department established by the senior
				official appointed under section 222.
							(2)ComponentsThe
				components of the Department referred to in this subparagraph are as
				follows:
								(A)The Transportation
				Security Administration.
								(B)The Bureau of
				Citizenship and Immigration Services.
								(C)Customs and Border
				Protection.
								(D)Immigration and
				Customs Enforcement.
								(E)The Federal
				Emergency Management Agency.
								(F)The Coast
				Guard.
								(G)The Directorate of
				Science and Technology.
								(H)The Office of
				Intelligence and Analysis.
								(I)The Directorate
				for National Protection and Programs.
								(b)ResponsibilitiesEach privacy official designated under
				subsection (a) shall report directly to both the head of the official’s
				component and the senior official appointed under section 222, and shall have
				the following responsibilities with respect to the component:
							(1)Serve as such senior official’s main point
				of contact at the component to implement the polices and directives of such
				senior official in carrying out section 222.
							(2)Advise the head of that component on
				privacy considerations when any law, regulation, program, policy, procedure, or
				guideline is proposed, developed, or implemented.
							(3)Assure that the
				use of technologies by the component sustain or enhance privacy protections
				relating to the use, collection, and disclosure of personal information within
				the component.
							(4)Identify privacy
				issues related to component programs and apply appropriate privacy policies in
				accordance with Federal privacy law and Departmental policies developed to
				ensure that the component protects the privacy of individuals affected by its
				activities.
							(5)Monitor the
				component’s compliance with all applicable Federal privacy laws and
				regulations, implement corrective, remedial, and preventive actions and notify
				the senior official appointed under section 222 of privacy issues or
				non-compliance, whenever necessary.
							(6)Ensure that
				personal information contained in Privacy Act systems of records is handled in
				full compliance with section 552a of title 5, United
				States Code.
							(7)Assist in drafting
				and reviewing privacy impact assessments, privacy threshold assessments, and
				system of records notices, in conjunction with and under the direction of the
				senior official appointed under section 222, for any new or substantially
				changed program or technology that collects, maintains, or disseminates
				personally identifiable information within the official’s component.
							(8)Assist in drafting
				and reviewing privacy impact assessments, privacy threshold assessments, and
				system of records notices in conjunction with and under the direction of the
				senior official appointed under section 222, for proposed rulemakings and
				regulations within the component.
							(9)Conduct supervision
				of programs, regulations, policies, procedures, or guidelines to ensure the
				component’s protection of privacy and, as necessary, promulgate guidelines and
				conduct oversight to ensure the protection of privacy.
							(10)Implement and
				monitor privacy training for component employees and contractors in
				coordination with the senior official appointed under section 222.
							(11)Provide the
				senior official appointed under section 222 with written materials and
				information regarding the relevant activities of the component, including
				privacy violations and abuse, that are needed by the senior official to
				successfully prepare the reports the senior official submits to Congress and
				prepares on behalf of the Department.
							(12)Any other
				responsibilities assigned by the Secretary or the senior official appointed
				under section 222.
							(c)Role of component
				headsThe head of a component
				identified in subsection (a)(2) shall ensure that the privacy official
				designated under subsection (a) for that component—
							(1)has the
				information, material, and resources necessary to fulfill the responsibilities
				of such official under this section;
							(2)is advised of
				proposed policy changes and the development of new programs, rules,
				regulations, procedures, or guidelines during the planning stage and is
				included in the decisionmaking process; and
							(3)is given access to
				material and personnel the privacy official deems necessary to carry out the
				official’s responsibilities.
							(d)LimitationNothing
				in this section shall be considered to abrogate the role and responsibilities
				of the senior official appointed under section
				222.
						.
			(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by inserting after the item
			 related to section 222 the following new item:
				
					
						Sec. 222A. Privacy
				officials.
					
					.
			
	
		
			Passed the House of
			 Representatives March 24, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
